Name: Council Regulation (EC) No 65/98 of 19 December 1997 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1998, their distribution in quotas to Member States and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: fisheries;  economic geography
 Date Published: nan

 L 12/145EN Official Journal of the European Communities19. 1. 98 COUNCIL REGULATION (EC) No 65/98 of 19 December 1997 fixing, for certain stocks of highly migratory fish, the total allowable catches for 1998, their distribution in quotas to Member States and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1) and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas under the terms of Article 8(4) of Regulation (EEC) No 3760/92, it is incumbent upon the Council, in accordance with Article 4, to establish the total allowable catches (TAC) by fishery or group of fisheries; Whereas the Community has signed the United Nations Convention on the Law of the Sea, which contains principles and rules relating to the conservation and management of the living resources of the sea; whereas, in the framework of its wider international obligations, the Community participates in efforts arising in international waters to conserve fish stocks; Whereas the International Commission for the Conservation of Atlantic Tunas (ICCAT) has recommended the setting of catch limitations for bluefin tuna in the Mediterranean and in the Atlantic and for swordfish in the Atlantic; whereas those recommendations are binding upon some Member States which are members of that Commission; whereas, in view of the exclusive Community competence for the conservation of living marine resources it is appropriate for the Community to implement those recommendations; Whereas fishing opportunities should be allocated to Member States in accordance with Article 8(4)(ii); Whereas, in accordance with the provisions laid down in Article 2 of Council Regulation (EC) No 847/96 of 6 May 1996, introducing additional conditions for (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. year-to-year management of TACs and quotas (2), it is necessary to indicate which stocks are subject to the various measures fixed therein; Whereas, in order to ensure effective management of these TACs, the specific conditions under which fishing operations occur should be established; Whereas, in accordance with Article 40 of Council Regulation (EC) No 2847/93 of 12 October 1993, establishing a control system applicable to the common fisheries policy (3), Member States are exempted from the obligations stipulated in Articles 6, 8 and 19 of that Regulation (logbook and related provisions) as far as they concern fishing operations in the Mediterranean; whereas it becomes therefore imperative that, in order to comply with this Regulation, rules on catch registration and notification should be set out for those fishing operations; Whereas the figures for catches of bluefin tuna by certain Member States may be revised by ICCAT on the basis of new estimates to be supplied by those Member States; whereas it is therefore appropriate to authorize the Commission to adjust the quotas allocated for bluefin tuna on a provisional basis under certain conditions, HAS ADOPTED THIS REGULATION: Article 1 This Regulation fixes, for certain stocks of highly migratory fish, total allowable catches (TACs) per stock, the share of these catches available to the Community, the allocation of that share among Member States in the form of fish quotas and the specific conditions under which these stocks may be fished. TACs, Community shares, quotas and specific fishing conditions are hereby fixed for 1998 as set out in the Annex. (2) OJ L 115, 9. 5. 1996, p. 3. (3) OJ L 261, 20. 10. 1993, p. 1. Regulation as last amended by Regulation (EC) No 2205/97 (OJ L 304, 7. 11. 1997, p. 1.) L 12/146 EN Official Journal of the European Communities 19. 1. 98 The Commission will negotiate within ICCAT the revision of catch figures for Member States in order to allow for the later adjustment of such Member States quotas of bluefin tuna. Once agreed within ICCAT, the Commission will promptly adapt such quotas in the present Regulation. The Commission will seek further clarification from ICCAT as to whether the catch limits for bluefin tuna established by ICCAT apply jointly or separately to the East Atlantic and the Mediterranean. If necessary after such consultations, the Commission will promptly modify the present Regulation to take into account ICCAT decisions on this matter. Article 2 The allocation of fish quotas mentioned in Article 1 among the Member States shall be without prejudice to:  exchanges made pursuant to Article 9(1) of Regulation (EEC) No 3760/92,  re-allocations made pursuant to Articles 21(4), 23(1) and 32(2) of Regulation (EEC) No 2847/93,  additional landings allowed under the stipulations of Article 3 of Regulation (EC) No 847/96,  quantities withheld in accordance with Article 4 of Regulation (EC) No 847/96. Article 3 Member States shall, for fishing operations which, in accordance with Article 40 of Regulation (EC) No 2847/93, are exempted from the obligations stipulated in Articles 6, 8 and 19 of that Regulation:  establish registering and sampling systems appropriate to accurately estimate, on a monthly basis, the total landings and transhipments of the stocks indicated in the Annex by vessels flying their flag or registered in their territory, and total landings in their harbours by vessels flying the flag or registered in another Member State.  for the stocks indicated in the Annex, communicate to the Commission, before the 15th of each month, the quantities landed or transhipped during the preceding month by vessels flying their flag or registered in their territory, and the quantities landed in their harbours by vessels flying the flag or registered in another Member State. Article 4 TACs for blue fin tuna and swordfish are considered as analytical for the effects of Regulation (EC) No 847/96. Articles 3 and 4 of that Regulation shall not apply to the stock of blue fin tuna. Article 5(2) of that Regulation shall apply to the stocks of blue fin tuna and swordfish. Article 5 This Regulation shall enter into force on the seventh day after the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1997. For the Council The President F. BODEN L 12/147EN Official Journal of the European Communities19. 1. 98 ANNEX TACs by stock and by area for 1998 and the allocation among the Member States of the share available to the Community (in tonnes live weight, except where otherwise specified) Species: Bluefin tuna Thunnus thynnus Zone: Atlantic ocean, east of longitude 45 ° W BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± 3 EspaÃ ±a 3 809 France 400 Ireland Italia Luxembourg Nederland Ã sterreich Portugal 180 Suomi/Finland Sverige United Kingdom 60 (1) EC 4 452 TAC pm (1) Available to all Member States except Greece, Spain, France and Portugal solely as by-catches Species: Bluefin tuna Thunnus thynnus Zone: Mediterranean Sea BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± 272 EspaÃ ±a 2 033 France 4 850 Ireland Italia 4 145 Luxembourg Nederland Ã sterreich Portugal 321 Suomi/Finland Sverige United Kingdom EC 11 621 TAC pm L 12/148 EN Official Journal of the European Communities 19. 1. 98 Species: Swordfish Xiphias gladius Zone: Atlantic ocean, north of latitude 5 ° N BelgiÃ «/Belgique Danmark Deutschland Ã Ã »Ã »ÃÃ ´Ã ± EspaÃ ±a 4 537,5 France Ireland Italia Luxembourg Nederland Ã sterreich Portugal 825 Suomi/Finland Sverige United Kingdom 60 (1) EC 5 422,5 TAC 11 000 (1) Available to all Member States except Spain and Portugal solely as by-catches